Memorandum. In these cases the contention is made that when an application for parole is denied, the Parole Board must give some exposition of the reasons for its action. The contention is predicated on both constitutional and nonconstitutional grounds. In one case the Appellate Division, Fourth Department, affirmed an order of Supreme Court, Erie County, directing the Parole Board to disclose the reasons for denial of parole. In the other the Appellate Division, Third Department, reversed an order of Supreme Court, Albany *971County, treating the proceeding as a class action and denying respondents’ motion to dismiss, and dismissed the petition.
Inquiry has disclosed that each of the petitioners in each of these cases is now either out on parole or released by reason of expiration of sentence. The Correction Law has also now been amended by the passage of chapter 131 of the Laws of 1975, effective August 2, 1975, which adds a new subdivision 6 to section 214 thereof to read: "6. If, after appearance before the board pursuant to subdivision four of this section, the prisoner is denied release on parole, the board shall inform such prisoner, in writing and within two weeks of such appearance, of the facts and reason or reasons for such denial.” In these circumstances we conclude that the issues in these cases are now moot and that no useful purpose would be served in continuing to entertain the appeals.
Accordingly, the order in each case should be reversed and the matter remitted to Supreme Court with directions to dismiss the petition on the ground that the issue presented is moot.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Cooke taking no part.
In Matter of Cummings (Michael) v Regan: Order reversed, without costs, and matter remitted to Supreme Court, Albany County, for further proceedings in accordance with the memorandum herein.
In Matter of Cummings (Thomas) v Regan: Order reversed, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings in accordance with the memorandum herein.